Citation Nr: 1147368	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  08-39 287	)	DATE
	)
	)
        
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel



INTRODUCTION

The Veteran had active service from January 2002 to March 2005. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2007 rating action of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas. 

In a September 2008 rating decision, the RO increased the Veteran's disability evaluation for the service-connected PTSD from 30 to 50 percent disabling, effective, March 16, 2005, the effective date of the grant of service connection.  As the rating for the PTSD is less than the maximum available rating, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that the record raises an informal claim of entitlement to a total disability rating based on individual unemployability (TDIU) due to the Veteran's service-connected disabilities (see May 2008 VA outpatient treatment record).  The issue of whether entitlement to TDIU is warranted as a result of that disability is part and parcel of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issues are as noted on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is required before the issues of entitlement to an initial disability evaluation in excess of 50 percent for service-connected PTSD and entitlement to a TDIU can be adjudicated.  

A June 2007 VA examination resulted in a diagnosis of PTSD which was characterized as "mild."  The examiner noted the Veteran's Global Assessment of Functioning (GAF) score as 65 due to his PTSD.  He further indicated that the Veteran's PTSD signs and symptoms did not result in deficiencies in work, school, family relations, thinking, judgment, or mood.  The Veteran reported that he was attending college, but had not worked since prior to his entry into service.    

VA outpatient treatment records indicate that the Veteran has received treatment for major depressive disorder and PTSD from May 2008 through August 2008.  These records indicate that the Veteran was prescribed medication for the aforementioned disabilities due to symptoms such as irritability, lack of sleep, mood swings, panic attacks, and anxiety.  Notably, a May 2008 record indicates Axis I diagnoses of PTSD and major depressive disorder, and the treating psychologist assigned a GAF of 45.  Moreover, the Veteran asserted that his PTSD condition worsened.  Specifically, he indicated that although he received treatment and took medication, he felt trapped in his own world, afraid, and constantly on edge.  See December 2008 VA Form 9.  

The evidence of record indicates that the Veteran's service-connected PTSD may have increased in severity since the most recent VA examination and does not provide a basis for the Board to distinguish between symptoms of service-connected PTSD and other diagnosed psychiatric disorders that may be present, so the Board finds that another VA examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  When it is not possible to separate the effects of a service-connected psychiatric disorder from a nonservice-connected psychiatric disorder, 38 C.F.R. § 3.102 (requiring favorable resolution of reasonable doubt), dictates that all signs and symptoms be attributed to the service-connected psychiatric disorder.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).

In addition, in a May 2008 statement, the Veteran indicated that he was seeking ongoing treatment at the VA regarding his condition.  The record contains VA outpatient treatment records through August 2008; however, in a December 2008 statement, the Veteran indicated that he was currently being treated for his PTSD.  Given that the VA treatment records are relevant to the issue on appeal, the Board must return the case to obtain these records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Furthermore, the record raises an informal claim of entitlement to a TDIU due to the Veteran's service-connected disabilities.  The Veteran is service-connected for the following disabilities: PTSD, evaluated as 50 percent disabling; residuals of a cervical strain, 10 percent; and residuals of a right and left ankle sprains and bilateral cubital tunnel syndrome, each assigned a noncompensable rating.  The Veteran's current combined disability rating is 60 percent.  In a May 2008 VA outpatient treatment record, the treating psychiatrist noted that the Veteran had not worked since 2005, and the Veteran's wife stated that the Veteran spends all of his time in the house.  A later May 2008 record indicates an Axis IV diagnosis of unemployment and problems with school; the examiner noted that the Veteran was taking classes but was unable to complete them due to lack of focus and discomfort being in the classroom.  As indicated above, during the June 2007 VA examination, the examiner indicated that the Veteran's PTSD was mild in nature and did not result in deficiencies in work or school.  As such, the Board finds that an examination is necessary.  

The duty to assist requires that VA obtain an examination which includes an opinion on the effect of the Veteran's service-connected disabilities on his ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1994).  In this regard, no opinion has been obtained in this case.     

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the Veteran in order to obtain the names and addresses of all medical care providers who have treated him for complaints related to his PTSD since August 2008.  The RO/AMC should then obtain and associate those records with the claims file.  If the search for such records proves unsuccessful, this should be documented in the claims file.

2.  Thereafter, schedule the Veteran for a VA psychiatric examination in order to determine the current level of severity of his service-connected PTSD, to include the effect of his service-connected disabilities (PTSD, residuals of a cervical strain, residuals of a right ankle sprain, residuals of a left ankle sprain, and bilateral cubital tunnel syndrome) on his employability.  The claims folder should be made available to the examiner for review.  Any indicated evaluations, studies, and/or tests deemed to be necessary by the examiner should be accomplished.  The examiner is specifically requested to include in the diagnostic formulation a GAF score specific to PTSD. 

The examiner should attempt to distinguish symptomatology which is attributable to the Veteran's service-connected PTSD and that which is attributable to any other diagnosed psychiatric disability.  If the examiner cannot ascribe particular symptoms to a specific diagnosis, this should be indicated. 

Based on examination findings and review of the record, the examiner should offer an opinion as to whether it is at least as likely as not the Veteran's service-connected PTSD, residuals of a cervical strain, residuals of a right ankle sprain, residuals of a left ankle sprain, and bilateral cubital tunnel, without regard to his non service-connected disabilities, or his age, renders him unable to secure and follow a substantially gainful occupation.   

A complete rationale should be given for all opinions and expressed.

3.  Thereafter, readjudicate the Veteran's claims, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claims remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


